Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
1.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


2.	Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
3.	Claim 1 is indefinite because it is not clear what is meant by a “manufactured by a method for manufacturing”. It is also not clear if the high tenacity yarn is coated once as set forth in the first paragraph of the claim or if the yarn is coated multiple times. It is not clear if the coating set forth in the second paragraph is the second coating? It is also not clear what is meant by the phrase “passing through an inside of drying furnace by far-infrared radiation”.  This phrase is grammatically awkward. It is also not clear how long is considered a “shorter time than in the drying of the coated yarn”. Applicants have not claimed any drying time period range. 
Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claim(s) 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Arvidson et al., US 2008/0118639 in view of Bartel et al., US 10,980,310
The published patent application issued to Arvidson et al., teach coating a high tenacity yarn of polyester or nylon with polyurethane and drying said yarn (abstract, figure 1, 0039 and 0063). Arvidson et al., further teaches a second coating of the polyurethane and drying if desired (section 0054). With regard to the limitation pertaining to diluting the coating, Arvidson et al., teach that the second coating can be discontinuous or sprayed (section 0054). The Examiner is of the position that a discontinuous or sprayed coating effectively dilutes the amount of coating applied to the yarn. A person of ordinary skill in the art would recognize the amount of second coating can vary as function of desired end properties. It has been held that the determination of the optimum or workable ranges of said variable that might be characterized as routine experimentation is not patentable. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Arvidon et al., does not teach the specifically teach adding fillers/particulates to the claimed polyurethane composition. 
The patent issued to Bartel et al., teach coating high tenacity yarns with a polyurethane composition comprising particulates of glass (abstract, column 39, 1-column 41-5, column 33, 45-column 35, 10). Said particulate fillers are used to increase strength of the material, abrasion resistance to modify thermal properties or reduce cost (column 39, 5-15). 
Therefore, motivated by the desire to form a high tenacity yarn with increased strength and/or abrasion resistance properties, it would have been obvious to a person of ordinary skill in the art at the time the invention was made to formulate the polyurethane coating of Avidson et al., with the glass filler of Bartel et al. 
With regard to the size and amount of filler, the Examiner is of the position that a person of ordinary skill in the art would be able to vary and adjust the amount of filler and particulate size as function of coating ease, viscosity and/or strength/abrasion resistance properties. It has been held that the determination of the optimum or workable ranges of said variable that might be characterized as routine experimentation is not patentable. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
With regard to the limitations pertaining the devices, apparatus and/or other processing equipment and process conditions (e.g., drying times, temperature etc.), the Examiner considers these product-by-process limitations. Absent a showing to the contrary, it is Examiner's position that the article of the applied combination of prior art is identical to or only slightly different than the claimed article. Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. In re Thorpe, 227 USPQ 964, 966 (Fed. Cir. 1985). The burden has been shifted to Applicant to show unobvious difference between the claimed product and the prior art product. In re Marosi, 218 USPQ 289 (Fed. Cir. 1983). 
Conclusion
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNDA SALVATORE whose telephone number is (571)272-1482. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7692. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LYNDA SALVATORE/Primary Examiner, Art Unit 1789